                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 ALBERTO NIEVES,                          :         CIVIL CASE NO.
      Plaintiff,                          :         3:18-cv-1530 (JCH)
                                          :
        v.                                :
                                          :
 STATE OF CONNECTICUT, et al.,            :
      Defendants.                         :         DECEMBER 10, 2018
                                          :
                                          :

                                INITIAL REVIEW ORDER

I.     INTRODUCTION

       The plaintiff, Alberto Nieves (“Nieves”), incarcerated at the Cheshire Correctional

Institution in Cheshire, Connecticut, has filed a pro se Complaint (Doc. No. 1) under

section 1983 of title 42 of the United States Code. Nieves sought leave to proceed in

forma pauperis. (Doc. No. 2). On October 1, 2018, the court granted Nieves’

application. (Doc. No. 8).

       The Complaint names five defendants: the State of Connecticut, Commissioner

Scott Semple, Warden Scott Erfe, Jane Doe, and John Doe. Nieves contends that the

defendants violated his Fourteenth Amendment rights and discriminated against him

because the state court denied his motion to correct an illegal sentence.

       Under section 1915A of title 28 of the United States Code, the court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A.

In reviewing a pro se complaint, the court must assume the truth of the allegations, and
interpret them liberally to “raise the strongest arguments [they] suggest[ ].” Abbas v.

Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed allegations are not required,

the Complaint must include sufficient facts to afford the defendants fair notice of the

claims and the grounds upon which they are based and to demonstrate a right to relief.

Bell Atlantic v. Twombly, 550 U.S. 544, 555–56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02

(2d Cir. 2010) (discussing special rules of solicitude for pro se litigants). However,

notwithstanding this liberal interpretation, a pro se complaint will not survive dismissal

unless the factual allegations meet the plausibility standard. See, e.g., Fowlkes v.

Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

II.    ALLEGATIONS

       Nieves, an Hispanic inmate, is currently serving a 45-year sentence for a crime

he committed at age seventeen. See Compl. (Doc. No. 1) at 11 ¶ 13.1 On December 4,

2015, he filed a motion to correct illegal sentence, arguing that his sentence violated the

proscription against mandatory life imprisonment for persons under age eighteen set




       1The paragraphs in the Complaint are not consecutively numbered. The paragraphs going from
pages 10-11 are numbered: 7, 8, 9, 13, 8, 9, 10, 11, 12, 13 . . . .
                                                2
forth in Miller v. Alabama, 567 U.S. 460 (2012). Id., ¶¶ 8-9. On June 8, 2016, Nieves

attended a hearing on his motion. His motion was consolidated with similar motions

filed by two other inmates, one Hispanic, the other African-American. Id., ¶ 10. The

judge denied all motions, stating that 45 years was not a life sentence and noting the

availability of parole. Id., ¶¶ 11-12.

III.   ANALYSIS

       Nieves argues that state lawmakers treat Hispanic and African-American urban

juvenile offenders differently than white suburban juvenile offenders and contends that

resentencing decisions, like the one in his case, primarily affect Hispanic and African-

American juvenile offenders. For relief he seeks damages and an order that he be re-

sentenced.

       Nieves contends that the state court refused to resentence him to a shorter term

of imprisonment as required under Supreme Court law because he is Hispanic. Nieves

must assert any claim affecting the duration of his custody in a petition for writ of

habeas corpus, not a civil rights action. Preiser v. Rodriguez, 411 U.S. 475, 486 (1973).

In addition, any claim for damages as a result of the failure to resentence Nieves must

be dismissed. The Supreme Court has held that a state prisoner may not challenge his

conviction in a suit for damages under section 1983, unless his conviction has been

reversed on direct appeal or declared invalid in a collateral proceeding. Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). Accordingly, any claims that Nieves must be

resentenced to a shorter term of imprisonment or seeking damages for the failure to

resentence him are dismissed pursuant to section 1915A(b)(1) of title 28 of the United

States Code.
                                              3
       Nieves also includes a general allegation that: “Faced with the decision of re-

sentencing numerous Hispanic and African American urban juvenile offenders, state law

makers engage in a pattern of racial discrimination.” Compl. (Doc. No. 1) at 11-12 ¶ 13.

No state legislators are named as defendants, and Nieves alleges only that one state

court judge denied his motion to correct illegal sentence. See Compl. (Doc. No. 1) at 11

¶¶ 8-11. Even if the Doe defendants, who are not further identified or mentioned in the

description of claims, were presumed to be state legislators, the claims against them

would be dismissed. State legislators are protected by absolute legislative immunity

while carrying out their legislative functions. Hafer v. Melo, 502 U.S. 21, 29 (1991); see

also U.L. v. New York State Assembly, 592 F. App’x 40, 41 (2d Cir. 2015) (“state

legislator defendants enjoy immunity for their legislative acts”).

       Finally, the only identified defendants are the State of Connecticut,

Commissioner Semple, and Warden Erfe. Nieves can not state cognizable claims

against any of the three. The Eleventh Amendment divests the court of subject matter

jurisdiction over any claims for money damages against a state unless the state has

waived this immunity or Congress has abrogated it. See Kentucky v. Graham, 473 U.S.

159, 169 (1985). Neither section 1981 nor section 1983 abrogates Eleventh

Amendment immunity.2 See Bland v. New York, 263 F. Supp. 2d 526, 534 (E.D.N.Y.

2003) (citing cases). Nor has Nieves identified any waiver by the state. Thus, any




       2 Nieves also references 42 U.S.C. § 1988 in his Complaint. This statute, however, does not
provide an independent cause of action. Moor v. Alameda Cty., 411 U.S. 693, 702-06 (1973); Weiss v.
Violet Realty, Inc., 160 F. App’x 119, 119-20 (2d Cir. 2005) (citing cases).
                                                  4
claims against the State of Connecticut are dismissed pursuant to section 1915A(b)2 of

title 28 of the United States Code.

        Further, although he names Commissioner Semple and Warden Erfe, Nieves

alleges no facts suggesting that either defendant created the statutes under which he

was sentenced or decided his motion. Accordingly, he fails to allege facts showing that

either defendant was personally involved in his claims. See Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994) (personal involvement in alleged constitutional violation is

prerequisite for award of damages).

                                              ORDERS

        (1)     The Complaint is DISMISSED pursuant to section 1915A(b) of title 28 of

the United States Code, without prejudice to Nieves pursuing the issues relating to his

sentence in a habeas corpus action.3

        (2)     The Clerk is directed to enter judgment and close this case.

        SO ORDERED.

        Dated this 10th day of December 2018 at New Haven, Connecticut.



                                                /s/ Janet C. Hall           _
                                                Janet C. Hall
                                                United States District Judge




        3 The court notes that such actions are governed by the Antiterrorism and Effective Death Penalty
Act of 1966 (AEDPA). See 28 U.S.C. §§ 2244, 2254.
                                                   5
